Case 17-11965-1-rel       Doc 17       Filed 01/04/19 Entered 01/04/19 14:21:34          Desc
                                            Page 1 of 4


UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK

IN RE: Marguerite A. Vanden Wyngaard                  Hearing Date:       February 14, 2019
                                                      Hearing Time:       11:15 a.m.
                                                      Location:           Albany
SSN: XXX-XX-8787
                             Debtor.                  Case No. 17-11965
                                                      Chapter 13


TRUSTEE’S NOTICE OF MOTION AND MOTION TO DISMISS WITH NOTICE OF AWARD
   OF LEGAL FEES TO DEBTOR’S ATTORNEY IF CASE DISMISSED BEFORE PLAN
                            CONFIRMATION

NOTICE OF TRUSTEE'S MOTION:

PLEASE TAKE NOTICE, that the undersigned Trustee will move this Court for an order

dismissing this Chapter 13 case. Said Motion will be heard at the United States Bankruptcy

Court, James T. Foley Courthouse, 445 Broadway, Suite 306, Albany, NY 12207 on February

14, 2019 at 11:15 a.m.



PLEASE TAKE FURTHER NOTICE, that if this case is dismissed after confirmation of a

Chapter 13 plan, the Trustee seeks approval to distribute all funds received by the Trustee before

dismissal (less trustee fees) to pay allowed claims under the terms of the confirmed plan.



PLEASE TAKE FURTHER NOTICE, that if this case is dismissed before confirmation of a

Chapter 13 plan, the Trustee seeks an Order (1) approving and directing payment of a fee in the

sum of $2,000 for general legal services rendered by Debtors' Attorney in this Chapter 13

case(the "Case Approved Fee") and (2) directing payment of any and all previously



                                                                                       Page 1 of 4
Case 17-11965-1-rel        Doc 17     Filed 01/04/19 Entered 01/04/19 14:21:34            Desc
                                           Page 2 of 4


court-approved fees awarded to Debtors' Attorney for legal services rendered in connection with

this Court's Loss Mitigation program (the "Loss Mit Fees"). Funds on hand with the Trustee will

first be disbursed to pay the Loss Mit Fees, with the balance disbursed to pay the Case Approved

Fee.

If Debtors' Attorney has received less than the Loss Mit Fees plus $2,000 before dismissal, any

portion not paid, may be paid from funds on hand with the Chapter 13 Trustee. If the Loss Mit

Fees plus the full $2,000 are not satisfied after the Trustee's disbursement, any remaining balance

may be collected from the Debtor(s). If Debtors' Attorney has received more than the Loss Mit

Fees plus $2,000 prior to dismissal, Debtors' Attorney shall be required, within ten (10) days after

entry of the Order Dismissing Case to either (1) refund all amounts received in excess of the Loss

Mit Fees plus $2,000 to the Debtor(s) and file proof of same with the Court, or (2) file and serve

an Application for Compensation for approval of all fees received and sought. Further, in these

instances, the Court may also direct that the balance of the funds received by the Trustee before

dismissal (after payment of applicable trustee fees and any Loss Mit Fees and Case Approved

Fee as set forth above) be returned to the Debtor(s).



TRUSTEE’S MOTION: The undersigned Trustee moves pursuant to §1307(c) of the U.S.

Bankruptcy Code (11 U.S.C. §1307) for an Order dismissing this case for the following cause:

        -   Default in plan payment under the terms of the confirmed or proposed plan

            (Information regarding payments received is available at: www.13datacenter.com).




                                                                                        Page 2 of 4
Case 17-11965-1-rel        Doc 17     Filed 01/04/19 Entered 01/04/19 14:21:34             Desc
                                           Page 3 of 4


CASE INFORMATION:

Monthly Plan payment: $529.01

Plan term: 60

Amount of default through December: $1,140.97

Last plan payment received prior to January 04, 2019: $1,504.00, 08/31/2018



The Trustee also moves pursuant to 11 USC §331 to award and direct payment of the Case

Approved Fee and to direct payment of Loss Mit Fees to Debtors' Attorney on such terms and

conditions as set forth in the Notice above, if the case is dismissed before confirmation of a

Chapter 13 plan.

IF YOU INTEND TO OPPOSE THIS MOTION, WRITTEN OPPOSITION MUST BE FILED WITH
THE CLERK OF THE COURT AND SERVED ON THE CHAPTER 13 TRUSTEE AT LEAST SEVEN
(7) DAYS PRIOR TO THE RETURN DATE. IF YOU DO NOT FILE AND SERVE WRITTEN
OPPOSITION, NO HEARING WILL BE HELD ON THE RETURN DATE AND THE COURT MAY
GRANT THE MOTION AS UNOPPOSED.


Dated:          January 04, 2019                    /s/ Andrea E. Celli
                                                    Andrea E. Celli
                                                    Chapter 13 Standing Trustee
                                                    7 Southwoods Blvd.
                                                    Albany, NY 12211




                                                                                        Page 3 of 4
Case 17-11965-1-rel         Doc 17    Filed 01/04/19 Entered 01/04/19 14:21:34    Desc
                                           Page 4 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF NEW YORK
IN RE: Marguerite A. Vanden Wyngaard          AFFIDAVIT OF SERVICE
                                              Case No.: 17-11965

                        Debtor

KIM WAXMAN, BEING DULY SWORN, DEPOSES AND SAYS: THAT SHE IS OVER THE AGE
OF 18 YEARS; THAT SHE SERVED A COPY OF TRUSTEE’S NOTICE OF MOTION AND
MOTION TO DISMISS WITH NOTICE OF AWARD OF LEGAL FEES TO DEBTOR’S
ATTORNEY IF CASE DISMISSED BEFORE PLAN CONFIRMATION DATED JANUARY 04,
2019 ON THE FOLLOWING MANNERS: ON JANUARY 04, 2019.

VIA ELECTRONIC FILING:

Office of the United States Trustee            JONATHAN D. WARNER
74 Chapel Street                               Warner & Warner, PLLC
Albany, NY 12207                               6 AUTOMATION LANE
                                               SUITE 109
                                               ALBANY, NY 12205

VIA REGULAR U.S. MAIL

Marguerite A. Vanden Wyngaard
14 Norwood Ave
Albany, NY 12208-2815

BY DEPOSTING A TRUE AND CORRECT COPY OF THE SAME PROPERLY ENCLOSED IN A
POST-PAID WRAPPER IN THE OFFICIAL DEPOSITORY MAINTAINED AT 7 SOUTHWOODS
PLAZA, ALBANY, NEW YORK DIRECTED TO SAID PERSON(S), AT SAID ADDRESSES.

                                                /s/ KIM WAXMAN
                                                KIM WAXMAN
Sworn before me this
4th day of January, 2019

/s/ Bonnie S. Baker
Reg. # 02BA5073612
Notary Public - State of NY
Qualified in Albany County
My Comission Expires 02/24/2019




                                                                                 Page 4 of 4
